UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 1/31/13 (Unaudited) COMMON STOCKS (93.5%) (a) Shares Value Airlines (0.7%) China Eastern Airlines Corporation Limited (China) (NON) 132,000 $60,082 Auto components (1.4%) Hyundai Mobis Co., Ltd. (South Korea) 480 125,628 Automobiles (2.9%) Kia Motors Corp. (South Korea) 1,483 70,410 Maruti Suzuki India, Ltd. (India) 1,893 56,288 Tata Motors, Ltd. (India) 24,766 138,753 Building products (1.0%) Sung Kwang Bend Co., Ltd. (South Korea) 4,400 92,330 Capital markets (0.7%) BGP Holdings PLC (Malta) (F) 132,965 181 China Everbright, Ltd. (China) 34,000 64,095 Yuanta Financial Holding Co., Ltd. (Taiwan) 1 1 Chemicals (2.7%) China BlueChemical, Ltd. (China) 114,000 81,876 Honam Petrochemical Corp. (South Korea) 280 64,926 LG Chemical, Ltd. (South Korea) 358 100,109 Commercial banks (17.5%) Agricultural Bank of China, Ltd. (China) 176,000 95,768 Bank Mandiri (Persero) Tbk PT (Indonesia) 115,000 106,853 China Construction Bank Corp. (China) 286,000 246,711 Chongqing Rural Commercial Bank (China) 161,000 95,702 CIMB Group Holdings Berhad (Malaysia) 47,800 110,923 Hana Financial Group, Inc. (South Korea) 2,570 92,045 ICICI Bank, Ltd. (India) 5,526 123,751 Industrial and Commercial Bank of China, Ltd. (China) 350,000 263,558 Kasikornbank PCL NVDR (Thailand) 13,400 89,199 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 145,000 118,352 Security Bank Corp. (Philippines) 21,830 93,201 United Overseas Bank, Ltd. (Singapore) 10,000 152,305 Communications equipment (0.5%) Wistron NeWeb Corp. (Taiwan) 25,250 46,521 Computers and peripherals (1.5%) Casetek Holdings, Ltd. (Taiwan) (NON) 10,000 50,124 Pegatron Corp. (Taiwan) (NON) 67,000 88,724 Construction and engineering (4.4%) China Railway Group, Ltd. Class H (China) 118,000 67,251 CTCI Corp. (Taiwan) 41,000 78,455 Daelim Industrial Co., Ltd. (South Korea) 817 69,551 Jaypee Infratech, Ltd. (India) (NON) 62,721 58,783 Samsung Engineering Co., Ltd. (South Korea) 236 33,701 Surya Semesta Internusa Tbk PT (Indonesia) 650,500 92,833 Construction materials (3.5%) China National Building Material Co., Ltd. (China) 46,000 73,430 China Shanshui Cement Group, Ltd. (China) 106,000 77,907 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 37,000 82,623 Siam Cement PCL NVDR (Thailand) 5,500 81,891 Diversified financial services (2.5%) AMMB Holdings Bhd (Malaysia) 32,600 66,732 Power Finance Corp., Ltd. (India) 21,623 85,817 Rural Electrification Corp., Ltd. (India) 17,478 79,339 Electric utilities (2.1%) Manila Electric Co. (Philippines) 13,790 98,362 Power Grid Corp. of India, Ltd. (India) 44,745 92,704 Electrical equipment (0.9%) Harbin Electric Co., Ltd. (China) 86,000 77,845 Electronic equipment, instruments, and components (4.2%) Hollysys Automation Technologies, Ltd. (China) (NON) 3,957 52,153 Hon Hai Precision Industry Co., Ltd. (Taiwan) 74,260 212,268 TPK Holding Co., Ltd. (Taiwan) 4,000 68,820 Tripod Technology Corp. (Taiwan) 23,530 47,416 Energy equipment and services (0.9%) Ezion Holdings, Ltd. (Singapore) 59,000 86,284 Food products (1.1%) First Resources, Ltd. (Singapore) 26,000 41,070 Golden Agri-Resources, Ltd. (Singapore) 123,000 63,108 Health-care providers and services (0.6%) Sinopharm Group Co. (China) 17,200 52,673 Hotels, restaurants, and leisure (2.6%) Galaxy Entertainment Group, Ltd. (Hong Kong) (NON) 15,000 67,598 Kangwon Land, Inc. (South Korea) 2,880 82,650 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (NON) 3,987 83,568 Household durables (1.4%) Coway Co., Ltd. (South Korea) 2,940 127,706 Industrial conglomerates (3.8%) Alliance Global Group, Inc. (Philippines) 200,400 93,193 Hutchison Whampoa, Ltd. (Hong Kong) 8,000 89,434 Keppel Corp., Ltd. (Singapore) 11,400 105,927 NWS Holdings, Ltd. (Hong Kong) 34,000 60,675 Insurance (2.3%) AIA Group, Ltd. (Hong Kong) 31,600 125,701 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 2,730 83,987 Internet software and services (1.2%) Tencent Holdings, Ltd. (China) 3,000 104,985 IT Services (1.0%) HCL Technologies, Ltd. (India) 7,013 90,711 Machinery (0.4%) China Automation Group, Ltd. (China) 148,000 39,694 Media (0.9%) Major Cineplex Group PCL (Thailand) 115,200 77,650 Metals and mining (1.0%) MMG, Ltd. (Hong Kong) (NON) 220,000 89,073 Multiline retail (0.5%) Mitra Adiperkasa Tbk PT (Indonesia) 67,500 44,353 Oil, gas, and consumable fuels (4.4%) Cairn India, Ltd. (India) 12,489 75,911 China Shenhua Energy Co., Ltd. (China) 25,500 109,656 CNOOC, Ltd. (China) 105,000 216,894 Real estate management and development (11.2%) Amata Corp. PLC (Thailand) 138,800 94,954 C C Land Holdings, Ltd. (China) 178,174 65,247 Cheung Kong Holdings, Ltd. (Hong Kong) 7,000 114,810 China Overseas Grand Oceans Group, Ltd. (China) 95,000 132,050 China Overseas Land & Investment, Ltd. (China) 48,000 148,851 Henderson Land Development Co., Ltd. (Hong Kong) 5,045 36,299 Hongkong Land Holdings, Ltd. (Hong Kong) 7,000 54,810 Housing Development & Infrastructure, Ltd. (India) (NON) 37,965 54,746 Huaku Development Co., Ltd. (Taiwan) 36,000 88,761 Hysan Development Co., Ltd. (Hong Kong) 12,000 60,422 Sun Hung Kai Properties, Ltd. (Hong Kong) 10,000 164,144 Semiconductors and semiconductor equipment (9.7%) Samsung Electronics Co., Ltd. (South Korea) 465 618,335 SK Hynix, Inc. (South Korea) (NON) 5,810 130,187 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 38,000 130,628 Software (0.4%) Changyou.com, Ltd. ADR (China) 1,259 38,777 Thrifts and mortgage finance (0.8%) Housing Development Finance Corp., Ltd. (HDFC) (India) 4,704 69,561 Water utilities (0.8%) Hyflux, Ltd. (Singapore) 66,000 71,725 Wireless telecommunication services (2.0%) Advanced Info Service PCL (Thailand) 10,700 75,352 StarHub, Ltd. (Singapore) 34,000 107,137 Total common stocks (cost $7,532,607) INVESTMENT COMPANIES (1.0%) (a) Shares Value CSOP FTSE China A50 ETF (China) (NON) 13,000 $18,908 iShares FTSE A50 China Index ETF (China) 50,000 75,947 Total investment Companies (cost $85,614) SHORT-TERM INVESTMENTS (7.8%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 713,362 $713,362 Total short-term investments (cost $713,362) TOTAL INVESTMENTS Total investments (cost $8,331,583) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund NVDR Non-voting Depository Receipt Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $9,088,790. (b) The aggregate identified cost on a tax basis is $8,365,928, resulting in gross unrealized appreciation and depreciation of $1,168,925 and $231,042, respectively, or net unrealized appreciation of $937,883. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $773,739 $2,343,855 $2,404,232 $397 $713,362 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 24.3% South Korea 18.2 Hong Kong 10.2 India 9.9 Taiwan 8.7 United States 7.7 Singapore 6.7 Indonesia 4.8 Thailand 4.5 Philippines 3.1 Malaysia 1.9 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $874,604 $— $— Consumer staples 104,178 — — Energy 488,745 — — Financials 3,178,695 — 181 Health care 52,673 — — Industrials 1,019,754 — — Information technology 1,679,649 — — Materials 651,835 — — Telecommunication services 182,489 — — Utilities 262,791 — — Total common stocks — Investment companies 94,855 — — Short-term investments 713,362 — — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
